Citation Nr: 1729219	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for desmoid tumor of the right flank. 

2.  Entitlement to service connection for desmoid tumor of the right flank.

3.  Entitlement to an evaluation in excess of 30 percent for right eye status post traumatic iritis, retinal dialysis, sclera buckle and cryo, with status post lens implant causing pseudoaphakia due to removal of traumatic cataract with secondary glaucoma (right eye disability) for the periods prior to September 22, 2015 and since December 1, 2015. 

4.  Entitlement to a total disability rating due to individual unemployability as result of service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.L. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Army Reserve with an initial period of active duty for training from August 1988 to February 1989.

These matters come on appeal before the Board of Veterans Appeals (Board) from an April 2012 and a June 2016 rating decisions by the Department of Veterans Affairs, Regional Office, located in New Orleans, Louisiana (RO).  In the April 2012 rating decision, the RO reopened the previously denied claim for service connection for desmoid tumor, but denied the underlying matter.  The RO also denied the Veteran's claim for TDIU in that rating decision.  In the June 2016 rating decision, the RO awarded a temporary total rating for convalescence for right eye surgery, effective from September 22, 2015 to November 30, 2015, but denied an evaluation in excess of 30 percent prior to September 15, 2015 and since December 1, 2015.  The Veteran has perfected his appeals as to the denial of his claims.  

The new and material evidence and TDIU claims were previously remanded by the Board in November 2013 for corrective notice on new and material evidence claims, and remanded in May 2016 to afford the Veteran with a Board Hearing.  A review of the record reflects compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2017, the Veteran and his wife testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of entitlement to service connection for desmoid tumor, entitlement to increased rating for right eye disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for desmoid tumor of the right flank because the evidence of record failed to demonstrate his tumor was incurred during his initial period of active duty of training (ACDUTRA), or resulted from an injury incurred during a period of inactive duty for training (INACDUTRA). The Veteran initiated an appeal, but he failed to submit a substantive appeal following the issuance of a statement of the case.  

2.  The additional evidence received since the March 2004 decision relates to an unestablished fact (lay evidence of that his tumor was incurred during his period of ACDUTRA or result of injury during period of INACDUTRA) which is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.






CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the claim for entitlement to service connection for desmoid tumor of the right flank is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004). 

2.  New and material evidence to reopen service connection for desmoid tumor of the right flank has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duty to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West  2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable disposition to reopen the previously denied claim, the Board need not assess VA's compliance in the context of that issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to service connection for desmoid tumor of the right flank.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection has been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b) (West 2014); 7105; 38 C.F.R. § 20.1100; 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2003, the Veteran filed a claim for entitlement to service connection for desmoid tumor of the right flank. In a March 2004 rating decision, the RO denied the claim for entitlement to service connection because the evidence failed to establish that his desmoid tumor was incurred during his period of ACDUTRA or result of an injury sustained during a period of INACDUTRA.  The Veteran initiated an appeal by filing a notice of disagreement, but he failed to submit a substantive appeal following the issuance of a statement of the case.  The March 2004 rating decision became final.  38 C.F.R. § 20.1103 (2004).

Evidence of record at the time of the March 2004 rating decision, consisted of the Veteran's service treatment records and personnel records, and his post-service VA medical records, as well as the Veteran's lay statements and contention that his claim condition was related to his Army Reserve service. 

Additional evidence to the claims folder since the March 2004 rating decision includes VA treatment records that continue to reflect diagnosis and treatment for desmoid tumor on right flank, status post resection and reoccurrence.  The additional VA medical evidence is not material to the previous denial of the Veteran's claims as it fails to demonstrate a medical nexus between the Veteran's current diagnosed disorders and his Reserve service.  Since the additional treatment records only contain information that was already of record prior to 2004, i.e., that the Veteran has a current diagnosis of a desmoid tumor, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence). .  

The Veteran provided testimony during the April 2017 Board hearing, in which he reported that he had experienced pain in his low back and right flank area during training for his Army Reserve service and he was treated with muscle relaxants.  He testified that the private surgeon who resected his tumor in 1992 had informed him that his pre-existing umbilical hernia repair had weakened the muscle tissue, and due to the stress from physical activity, had resulted in his desmoid tumor on the right flank.  The Veteran further reported that the private surgeon had informed him that because of the size of the tumor, it had been present for at least a year or two before it was first discovered in November 1991.  See April 2017 Board hearing transcript, pages 6 to 8.  His lay testimony is presumed credible for the purposes of meeting the criteria for new and material evidence.  See Justus, supra.

The Veteran's lay testimony provides additional evidence regarding the incurrence of his desmoid tumor during his initial period of ACDUTRA as well as injury during period of INACDUTRA sufficient to constitute material evidence to reopen the claim. Therefore, and to this extent only, the petition to reopen the claims for service connection for desmoid tumor of the right flank is granted.  The claim for entitlement to service connection for desmoid tumor is remanded for further development as discussed below.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for desmoid tumor of the right flank has been received, the Veteran's previously-denied claim is reopened.


REMAND

The Veteran seeks entitlement to service connection for desmoid tumor of the right flank.  As discussed above, the additional evidence of record is sufficient to reopen the previously denied claim; however, the Board finds that futher development is needed prior to adjudication of the underlying claim.  

The Veteran had service in the Army Reserves from 1987 to 1994 with an initial period of ACDUTRA from August 1988 to February 1989.  

As discussed above, the Veteran believes that his desmoid tumor of the right flank was a result of his Army Reserve service.  The Veteran asserts that the low back pain he experienced as result of training activities during his periods of ACDUTRA and INACDUTRA marks the incurrence of his desmoid tumor.  See April 2017 Board hearing transcript.  He further asserts that his desmoid tumor is a result of a back injury on July 16, 1991 during his Army Reserve training in preparation for Operation Desert Storm. See June 2015 VA Form 646, Statement from Accredited Representative in Appeal Case. 

Initially, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2014).  

A review of the Veteran's service treatment records show that at the time of his enlistment it was noted that the Veteran had history of umbilical hernia repair as an infant, and clinical examination revealed residual scar but no other residuals.  His service treatment records also include a March 1992 private hospital summary report regarding the surgical resection of a desmoid tumor on the right flank.  The hospital summary report shows a final diagnosis of desmoid tumor on the right flank, post-traumatic.  It was noted that the Veteran had a history of a work-related accident on July 16, 1991 while lifting heavy objects and he was initially treated for a muscle injury and prescribed muscle relaxants.  It was further noted that the Veteran first noticed a lump in the same location as the muscle injury in November 1991.  The Veteran underwent excision of the desmoid tumor and placement of Marlex mesh reinforcement. 

The Veteran's service records also contain an undated medical statement from a physical therapist stating that the Veteran was receiving treatment for low back pain and he was unable to participate in training drills.  Finally, the service records contain a February 1993 letter from the Veteran to his Commanding Officer in which he reported he had injured his back in July 1991 and subsequently evaluated for tumor in same location.  
	
None of the available service treatment records show that the Veteran received treatment for back injury in July 1991 or confirm that he injured his back during a period of ACDUTRA or INACDUTRA. Currently, the record only contains a summary of the Veteran's retirement points from his Army Reserve service and does not verify the actual dates of his periods of INACDUTRA or any period dates ACDUTRA. A remand is needed to attempt to verify of actual dates of the Veteran's his periods of INACDUTRA and additional period of ACDUTRA.

The Veteran also seeks entitlement to increased rating for right eye disability and entitlement to TDIU.  In June 2015, the Veteran submitted his claim for an increased rating due to a worsening of his right eye disability, and he was afforded a VA examination in August 2015.  Since that VA examination, the Veteran has undergone surgery on his right eye in September 2015.  The Veteran's right eye disability has not been re-evaluated.  During his April 2017 Board hearing, the Veteran testified that his right eye disability has worsened since he was last evaluated by VA in June 2015.  

The Board finds a new VA examination is required to determine the current severity of his right eye disability.  Fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly as there has been a worsening in his disability.  Therefore, a new VA examination is required to address the current nature and severity of his right eye disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's claim for entitlement to TDIU intertwined with his claim for increased rating for right eye disability.

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since December 2015.

2. To the extent possible, request verification of the dates of ACDUTRA and INACDUTRA during the Veteran's Army Reserve service.  Service records providing retirement points are usually not helpful in this regard.  A summary of such dates should be prepared.  All efforts to obtain these records should be fully documented.

If any requested records or information is not available, or the search for any such records or information otherwise yields negative results, that fact must clearly be documented in the claims file. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3. Following completion of the above, arrange for the claims folder to be review by the appropriate examiner to obtain a medical opinion on the etiology of the Veteran's desmoid tumor on the right flank. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with medical opinion report.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

Following a review of the claims file, to include service and post-service medical records, VA treatment records, and private medical records, as well as the Veteran's reported statements and assertions regarding back injury and onset of desmoid tumor, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that his desmoid tumor was incurred during period of ACDUTRA or result of injury sustained during period of ACDUTRA or INACDUTA. Specifically, the examiner should consider the Veteran's hearing testimony and his contentions raised in the June 2015 VA Form 646, as well as the findings in the March 1992 hospital summary report.  In April 2017 the Veteran testified that he had experienced pain in his low back and right flank area during training for his Army Reserve service and he was treated with muscle relaxants.  He testified that the private surgeon who resected his tumor in 1992 had informed him that his pre-existing umbilical hernia repair had weakened the muscle tissue, and due to the stress from physical activity, had resulted in his desmoid tumor on the right flank.  The Veteran further reported that the private surgeon had informed him that because of the size of the tumor, it had been present for at least a year or two before it was first discovered in November 1991

A complete rationale for all opinions must be provided.  

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected right eye disability.  The electronic record must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's right eye disability.  In particular, the examiner must indicate the degree of visual impairment in the Veteran's eyes, including impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function.  

The examiner should also provide an opinion as to any functional and occupational impairment caused by the Veteran's right eye disability. 

A complete rationale should be given for all opinions and conclusions expressed.

5. When the development above has been completed, the remanded issues of entitlement to service connection for desmoid tumor of the right flank, entitlement to higher initial disability rating for right eye disability and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


